SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

271
KA 12-02154
PRESENT: SMITH, J.P., FAHEY, LINDLEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

MARC A. GROSSKOPF, DEFENDANT-APPELLANT.


KATHLEEN E. CASEY, BARKER, FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Matthew J.
Murphy, III, J.), rendered September 19, 2012. The judgment revoked
defendant’s sentence of probation and imposed a sentence of
imprisonment.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment revoking the
sentence of probation imposed upon his conviction of attempted assault
in the second degree (Penal Law §§ 110.00, 120.05 [2]) and sentencing
him to an indeterminate term of incarceration. Contrary to
defendant’s contentions, we conclude that the violation of probation
petition was not based on pretext and that the People established by
the requisite preponderance of the evidence that defendant violated
the terms and conditions of his probation (see CPL 410.70 [3]; People
v Ortiz, 94 AD3d 1436, 1436, lv denied 19 NY3d 999).




Entered:    March 21, 2014                         Frances E. Cafarell
                                                   Clerk of the Court